DETAILED ACTION
	This rejection is in response to Amendments filed on 11/15/2021.
	Claims 1-20 are cancelled.
	Claims 21-40 are currently pending and have been examined.
 	Claims 21-27, 29-35, and 37-40 are currently amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 14/854,695, filed September 15, 2015.

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,311,493B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 13 and 18, filed 11/16/2021, with respect to the double patenting rejection and 35 U.S.C. 112(b) rejection have been fully considered and are persuasive in light of terminal disclaimer filed and approved on 11/16/2021 as well as claim amendments.  The double patenting rejection and 35 U.S.C. 112(b) rejection has been withdrawn.
With respect to applicant’s arguments on pages 13-15 of remarks filed on 11/16/2021 that the claims are not directed to an abstract idea and directed to an improved user interface that analyses, during a detected composition of an unformatted post within a composition GUI, social networking system activity information, Examiner respectfully disagrees.
The claimed invention is directed to certain methods of organizing human activity including fundamental economic practices involving analyzing information and identifying sales listings based on information related to intent to buy. 
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. 
Applicant states in a conclusory manner that there is an improvement to graphical user interfaces by analyzing information during detection of a composition of an unformatted post. However, it is unclear how analyzing data during detected text such as a composition of an unformatted post improves a graphical user interface. The specification fails to describe how analyzing information during detecting text on an interface improves a graphical user interface. Therefore, the claimed invention is not directed to an improvement to technology. 
With respect to applicant’s arguments on pages 15-17 of remarks filed on 11/16/2021 that the claims are directed to a practical application because the claims are 
Applicant points to [0006] of specification that states that conventional systems struggle to differentiate between standard post and want to buy post and the claimed invention solves this problem by analyzing, generating, and providing a want to buy post. However, it is unclear how differentiating between two types of posts improves the functioning of the computer. Therefore, the claims are not directed to a practical application.
With respect to applicant’s arguments on pages 18-22 of remarks filed on 11/16/2021 that the prior art does not teach “analyzing, during a detected composition of an unformatted post within a composition graphical user interface (GUI), social networking system activity information”, Examiner respectfully disagrees.
Jamthe teaches “analyzing, during a detected composition of an unformatted post within a composition graphical user interface (GUI), social networking system activity information” because Jamthe performs data mining on compositions of unformatted posts by detecting conversations on social media and detect “intent to buy” within the conversations on social media. Data exchanges on social media occur on user interfaces where users input unformatted posts such as conversations on social media using a graphical user interface (e.g. tweets on twitter). Conversations comprises posts on social media that may include a phrase “looking to buy” which indicates user propensity to buy. (Jamthe, [0063]; abstract and claim 2; [0065]; [0039]; [0068-0069]; [0029-0030]; [0022]; [0043-0044]).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 21, 29, and 37 recite “providing the pre-formatted want to buy post to the social networking system user by replacing the unformatted post with the pre-formatted want to buy post for the particular item.” The specification omits any description of “replacing” the unformatted post with the pre-formatted want to buy post. 
Paragraph [0024] of applicant’s specification merely mentions that that the pre-formatted post includes information taken from the user’s social networking post.
 providing the pre-formatted want to buy post to the social networking system user by replacing the unformatted post with the pre-formatted want to buy post for the particular item. The pre-formatted post including information from an unformatted post (e.g. a user’s social networking post) is not equivalent to “replacing” the user’s social networking post with a pre-formatted post.  Therefore, the claims fail to comply with the written description requirement since the claims contains subject matter which was not described in the specification. All dependent claims inherit the same deficiencies as independent claims.   






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 21-28 are directed to a method, claims 29-36 are directed to a system, and claims 37-40 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for identifying sales and analyzing information:
 analyzing, …., social networking system activity information associated with a social networking system user to identify one or more triggers indicating that the social networking system user would like to compose a want to buy post for a particular item; 
identifying, in response to the one or more triggers, one or more sale listings corresponding to the social networking system activity information;
The above-recited limitations set forth an arrangement for identifying sales listings based on analyzing information associated with intent to buy. This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of identifying sales listings based on information related to intent to buy. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
analyzing, during a detected composition of an unformatted post within a composition graphical user interface (GUI),…generating the pre-formatted want to buy post for the particular item including information associated with the one or more triggers and structured data associated with the one or more sale listings; and providing the pre-formatted want to buy post to the social networking system user by replacing the unformatted post with the pre-formatted want to buy post for the particular item (21, 29, 37);
generating post text based on the one or more triggers and the structured data associated with the one or more sale listings (26, 34, 40);
at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to (29 and 37).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
analyzing, during a detected composition of an unformatted post within a composition graphical user interface (GUI),…generating the pre-formatted want to buy post for the particular item including information associated with the one or more triggers and structured data associated with the one or more sale listings; and providing the pre-formatted want to buy post to the social networking system user by replacing the unformatted post with the pre-formatted want to buy post for the particular item (21, 29, 37);
generating post text based on the one or more triggers and the structured data associated with the one or more sale listings (26, 34, 40);
at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to (29 and 37).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, displaying (e.g. generating), storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
 

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jamthe et al. (US Pub. No. 20140181146 A1, hereinafter “Jamthe”) in view of Sherman (US Pub. No. 20150199772 A1, hereinafter “Sherman”) in further view of Cao et al. (US Pub. No.  20110295595 A1, hereinafter “Cao”).

Regarding claims 21, 29, and 37
Jamthe discloses a method comprising: 
analyzing, during a detected composition of an unformatted post within a composition graphical user interface (GUI),  social networking system activity information associated with a social networking system user to identify one or more triggers indicating that the social networking system user would like to 
identifying, in response to the one or more triggers, one or more sale listings corresponding to the social networking system activity information (Jamthe, [0065]: after obtaining social data from social media conversations indicating a product buyers are looking to buy, that product is highlighted in marketplace; [0066]: marketplace features product because data mining yielded the conversation of the product on social media); and 
 a ….want to buy post for the particular item including information associated with the one or more triggers and structured data associated with the one or more sale listings (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).

generating the pre-formatted … post…(emphasis added);
and providing the pre-formatted … post to the … user by replacing the unformatted post with the pre-formatted … post for the particular item.
However, Sherman teaches that it is known to include:
generating the pre-formatted … post…(Sherman, [0061]: template is generated for posting on social media; [0080]: tweet template may comprise a recommended structure that leads to most completed transactions; [0081]: the structure of the post may be defined).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jamthe with Sherman to include the aforementioned limitations since such a modification would be predictable. Specifically, Jamthe would continue to teach a want to buy post except that now the post is pre-formatted according to the teachings of Sherman. This is a predictable result of the combination. 
However, Cao teaches that it is known to include:
and providing the pre-formatted … post to the…user by replacing the unformatted post with the pre-formatted … post for the particular item (Cao, [0109]: template can be configured to replace variable sentence elements in a natural language document sample with template semantic items to form the template; [0114]: generating a template used by the document from a natural language document; [0132]:  natural language document includes natural 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jamthe and Sherman with Cao to include the aforementioned limitations since such a modification would be predictable. Specifically, Jamthe and Sherman would continue to teach a want to buy post and a social networking system user except that now unformatted post is replaced with pre-formatted post according to the teachings of Cao. This is a predictable result of the combination. 




Regarding claims 22 and 30
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 21, 
wherein the unformatted post comprises a user-composed social networking system post associated with the social networking system user (Jamthe, [0063]: posts on twitter are obtained; [0065]: obtain social media information from buyers and sellers; [0019]:find social media conversations with propensity to buy).


Regarding claims 23 and 31
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 22, 
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers comprises analyzing one or more of search terms, search results, page views, comments, or features of the user-composed social networking system post associated with the social networking system user (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from search queries, keywords, search results, and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0060]:query term).


Regarding claims 24 and 32
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 23, 
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers further comprises analyzing one or more of brand names included in the user-composed social networking system post, product names included in the user-composed social networking system post, acronyms included in the user-composed social networking system post, multimedia featuring a particular item in the user-composed social networking system post, keywords indicating interest in a particular item in the user-composed social networking system post, or transactional details in the user-composed social networking system post (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from  keywords and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords; [0069]: identify categories from social media conversations; [0058]: categories include brand, size, style; [0034]: image).


Regarding claims 25 and 33 
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 21, wherein identifying one or more sale listings corresponding to the social networking system activity information comprises identifying one or more of: sale listings in one or more social networking system for-sale groups corresponding to the social networking system activity information, retail descriptions corresponding to the social networking system activity information, retail pictures corresponding to the social networking system activity information, retail videos corresponding to the social networking system activity information, or retail price suggestions corresponding to the social networking system activity information (Jamthe, [0029]: list goods and services for sale including price and auction; [0065]: after obtaining social data from social media conversations indicating a product buyers are looking to buy, that product is highlighted in marketplace; [0066]: marketplace features product because data mining yielded the conversation of the product on social media; [0068]: if the number of buyers found by mining indicate they want to buy a product, that product may be promoted by the marketplace; [0034]: images within listings).

Regarding claims 26 and 34 
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 25, 
Jamthe teaches 
wherein…want to buy post comprises: … post text based on the one or more triggers and the structured data associated with the one or more sale listings  and… want to buy post (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).
However, Sherman teaches it is known to include
wherein generating the pre-formatted … post comprises: generating post text …; and formatting the generated post text and at least a portion of the structured data associated with the one or more sale listings into the pre-formatted … post (Sherman, [0061]: generate post template which includes sentences; [0081]: structure of post may be pinned and based on product).


Regarding claims 27 and 35 
The combination of Jamthe, Sherman, and Cao teaches the method as recited in claim 26, 
Jamthe teaches 
…post text based on the one or more triggers and the structured data associated with the one or more sale listings (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations about wanting to buy a product; [0069]: social conversation based on keywords about good).
However, Sherman teaches
wherein generating the post text further comprises adding one of more of specific want to buy acronyms or phrases to the generated post text …(Sherman, [0061]: generate post template which includes phrases; [0081]: structure of post based on product).


Regarding claim 38
The combination of Jamthe, Sherman, and Cao teaches the non-transitory computer readable medium as recited in claim 37, 
wherein the unformatted post comprises a user-composed social networking system post associated with the social networking system user (Jamthe, [0063]: posts on twitter are obtained; [0065]: obtain social media information from buyers and sellers; [0019]:find social media conversations with propensity to buy);
wherein analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers comprises analyzing one or more of search terms, search results, page views, comments, or features of the user-composed social networking system post associated with the social networking system user (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from search queries, keywords, search results, and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords used by social media members; [0060]:query term).


Regarding claim 39
The combination of Jamthe, Sherman, and Cao teaches the non-transitory computer readable medium as recited in claim 38, wherein: 
analyzing the social networking system activity information associated with the social networking system user to identify the one or more triggers further comprises analyzing one or more of brand names included in the user-composed social networking system post, product names included in the user-composed social networking system post, acronyms included in the user-composed social networking system post, multimedia featuring a particular item in the user-composed social networking system post, keywords indicating interest in a particular item in the user-composed social networking system post, or transactional details in the user-composed social networking system post (Jamthe, [0039]: data mining and analyze data gathered from social networks to identify trends and patterns; [0040]: trends and patterns obtained from  keywords and individual attributes of items, users, or products; [0065]: data mining performed on social media conversations; [0068]: keywords; [0069]: identify categories from social media conversations; [0058]: categories include brand, size, style; [0034]: image); and 
identifying the one or more sale listings corresponding to the social networking system activity information comprises identifying one or more of: sale listings in one or more social networking system for-sale groups corresponding to the social networking system activity information, retail descriptions corresponding to the .


Claims 28, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jamthe, Sherman, and Cao as applied to claim 21 above, and further in view of Clay et al. (Pub. No.: US 2005/0131799 A1, hereinafter “Clay”).

Regarding claim 28 and 36 
The combination of Jamthe, Sherman, and Cao teaches a want to buy post (Jamthe, [0029], [0068-0069]) and generating a pre-formatted post (Sherman, [0061] and [0081]) in the method as recited in claim 26, but does not explicitly teach:
wherein generating the pre-formatted want to buy post further comprises adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added).
However, Clay teaches that it is known to include:
adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added) (Clay, [0076]: create wanted item record; FIG. 13. [0126]: payment and shipping option element is included in the item-wanted listing (e.g. PayPal); [0130]: Payment and shipping option elements facilitate the auction buyer specifying what methods of payment the buyer has available for payment).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Jamthe with Sherman to include the 

Regarding claim 40 
The combination of Jamthe, Sherman, and Cao teaches the non-transitory computer readable medium as recited in claim 39, 
Jamthe teaches 
wherein…want to buy post comprises: … post text based on the one or more triggers and the structured data associated with the one or more sale listings  and… want to buy post (Jamthe, [0029]: publishing and listings to express interest in purchasing a good, list good for sale, and set price for listing; [0068]: buyer social media conversations with text such as “looking to buy”; [0069]: social conversation based on keywords about good).
However, Sherman teaches it is known to include
wherein generating the pre-formatted … post comprises: generating post text …; and formatting the generated post text and at least a portion of the structured data associated with the one or more sale listings into the pre-formatted … post (Sherman, [0061]: generate post template which includes sentences; [0081]: structure of post may be pinned and based on product);
wherein generating the post text further comprises adding one of more of specific want to buy acronyms or phrases to the generated post text …(Sherman, [0061]: generate post template which includes phrases; [0081]: structure of post based on product).

adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users.
However, Clay teaches that it is known to include:
adding a payment mechanisms within the pre-formatted want to buy posts that will allow for a transfer of funds between individual social networking system users (emphasis added) (Clay, [0076]: create wanted item record; FIG. 13. [0126]: payment and shipping option element is included in the item-wanted listing (e.g. PayPal); [0130]: Payment and shipping option elements facilitate the auction buyer specifying what methods of payment the buyer has available for payment).
The motivation to combine Jamthe, Sherman, Cao, and Clay is the same as set forth above in claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684